EXHIBIT 10.35

 

AFFINITY GROUP, INC.

 

PROMISSORY NOTE

 

Ventura, California

June 10, 2009

 

FOR VALUE RECEIVED, Affinity Group, Inc., a Delaware corporation (the “Maker”)
promises to pay to the order of SA Holding, LLC, a Minnesota limited liability
company (the “Payee”), or order, the principal sum of two million dollars
($2,000,000), or so much thereof as has been advanced by Payee to Maker,
together with interest from the date advanced on the principal balance
outstanding from time to time.  Interest shall be paid at the Reference Rate
(hereinafter defined) plus two per cent (2%) per annum.  Principal and interest
shall be paid on the Maturity Date (hereinafter defined). Until paid, interest
shall be compounded monthly.

 

The Maker may, at any time, prepay all or any part of the unpaid principal
balance of this Note without premium or prepayment penalty.  All payments made
hereunder shall be first applied to accrued interest and then to the unpaid
principal balances.

 

This Note is made pursuant to the terms of a loan agreement dated as of June 10,
2009 between the Maker and the Payee (the “Loan Agreement”).  Unless otherwise
defined herein, capitalized terms used herein shall have the meanings given to
them in the Loan Agreement.

 

If any amount hereunder is not paid when such amount is due for payment, and if
Maker shall fail to cure said default within five business days, then the whole
amount evidenced by this Note shall, at the option of the Payee, become
immediately due and payable, and the holder shall have the right to institute
any proceedings upon this Note and any lien given to secure the same for the
purpose of collecting the principal and interest, with costs and expenses,
including reasonable attorneys’ fees.  The Maker hereby waives presentment,
demand, protest, and notice of dishonor except as provided above.  The Maker
shall pay on demand all reasonable and necessary costs, including court costs
and reasonable attorneys’ fees, paid or incurred by Payee hereof in enforcing
this Note, which costs and attorneys’ fees shall also be awarded in any judgment
entered in a suit or arbitration to enforce this Note.

 

If any payment of principal or interest is not paid within five calendar days of
its due date, the Maker shall pay, in addition to such other amounts as may be
due and payable hereunder, a late charge equal in amount to 5% of the amount of
such delinquent payment.  In addition, after acceleration of this Note by the
Payee as hereinbefore provided, the unpaid principal balance hereof shall,
thereafter, bear interest at four percent in excess of the Reference Rate rather
than two percent in excess of the Reference Rate.

 

As used herein, “Reference Rate” means the rate of interest payable from time to
time by the Maker in respect of the loans made by the terms of the Amended and
Restated Credit Agreement dated as of June 24, 2003, as amended, among Maker,
the

 

1

--------------------------------------------------------------------------------


 

guarantors party thereto, the lenders party thereto, Canadian Imperial Bank of
Commerce, as syndication agent and as administrative agent and General Electric
Capital Corporation, as documentation agent (the “Senior Secured Credit
Agreement”), as such rate may be changed from time to time.

 

As used herein, “Maturity Date” means the date on which the indebtedness under
the Senior Secured Credit Agreement is paid in full, whether at maturity
thereof, acceleration thereof, realization upon the collateral securing such
indebtedness, or otherwise.

 

This Note is a contract made under the laws of the State of Minnesota, and,
together with the rights and obligations of Payee and the Maker hereunder shall
be construed, interpreted and enforced under the laws of Minnesota.

 

IN WITNESS WHEREOF, the Maker has caused this Note to be signed by its officer
and hereunto authorized, as of the date first above written.

 

 

 

AFFINITY GROUP, INC.

 

 

 

 

 

By:

/s/ Michael Schneider

 

 

Michael Schneider

 

Its:

Chief Executive Officer

 

2

--------------------------------------------------------------------------------